NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            LETICIA P., Appellant,

                                        v.

        DEPARTMENT OF CHILD SAFETY, A.A., L.A., Appellees.

                             No. 1 CA-JV 19-0397
                               FILED 9-22-2020


           Appeal from the Superior Court in Maricopa County
                        Nos. JD531997, JS519254
                The Honorable Jeffrey A. Rueter, Judge

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Tom Jose
Counsel for Appellee
                          LETICIA P. v. DCS, et al.
                           Decision of the Court



                     MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

¶1           Leticia P. (“Mother”) appeals the juvenile court’s order
terminating her parental rights. For the following reasons, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2             Mother and Jorge A.P.1 (“Father”) are the parents of two
children, A.A. and L.A. (the “Children”), born in 2007 and 2011,
respectively. Prior to 2017, the Texas Department of Family and Protective
Services (“Texas DFPS”) had contact with the parents over reports of
domestic violence and abuse. In early 2017, Mother signed a document
purporting to award custody of the Children to Father. Father placed the
Children with various relatives, including the paternal grandparents in
Arizona.

¶3             In May 2017, Mother traveled to Arizona and took the
Children back to Texas. Over the next two months, Mother fought with her
oldest child, the Children’s half-sister, causing Mother to be hospitalized
for her injuries and the half-sister to dislocate her knee.

¶4           In July 2017, Texas DFPS removed the half-sister from
Mother’s custody and Mother sent the Children to live with their paternal
uncle. The next month, the paternal uncle placed the Children with the
paternal grandparents in Arizona. Once the Children had been relocated to
Arizona, Texas DFPS did not intervene.

¶5           In April 2018, the paternal grandparents obtained temporary
guardianship of the Children in Arizona. The guardianship, which Mother
then contested, was terminated in October 2018 when a dependency
petition was filed. In April 2019, the Arizona Department of Child Safety
(“DCS”) petitioned for termination of the parent-child relationship. In

1 The parental rights of Father and “John Doe,” a fictitious male, were
terminated, but neither are a party to this appeal.


                                     2
                           LETICIA P. v. DCS, et al.
                            Decision of the Court

October and November 2019, a three-day dual dependency and termination
adjudication hearing was held. After taking the matter under advisement,
the juvenile court issued a detailed ruling terminating Mother’s parental
rights to the Children based on: (1) abandonment, (2) abuse, and (3) neglect,
also finding that termination was in the best interests of the Children.
Mother timely appealed, and we have jurisdiction pursuant to A.R.S. §§ 12-
120.21(A)(1), -2101(A)(1), and Arizona Rule of Procedure for the Juvenile
Court 103(A).

                                DISCUSSION

¶6             We review a severance ruling for an abuse of discretion,
accepting the court’s factual findings unless clearly erroneous, Mary Lou C.
v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004), and view the
evidence in the light most favorable to sustaining the court’s ruling, Manuel
M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008). Because the
juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts,” we
will affirm an order terminating parental rights if reasonable evidence
supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334,
¶ 4 (App. 2004)).

I.     Reasonable Evidence Supports the Juvenile Court’s Finding that Mother
       Abandoned the Children.

¶7              “To justify termination of a parent-child relationship, the
[juvenile] court must find, by clear and convincing evidence, at least one of
the statutory grounds set out in [A.R.S. §] 8-533,” and find, by a
preponderance of the evidence “that termination is in the best interest[s] of
the child[ren].” Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12
(2000); accord Ariz. R.P. Juv. Ct. 66(C). Abandonment, as defined in A.R.S.
§ 8-531(1), is one statutory ground for termination:

       [T]he failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial finding
       that a parent has made only minimal efforts to support and
       communicate with the child. Failure to maintain a normal
       parental relationship with the child without just cause for a
       period of six months constitutes prima facie evidence of
       abandonment.




                                        3
                           LETICIA P. v. DCS, et al.
                            Decision of the Court

Abandonment is measured by a parent’s conduct, not by her subjective
intent. Michael J., 196 Ariz. at 249, ¶ 18.

¶8            Mother contends she did not abandon the Children because
she tried maintaining telephone contact with them, though unsuccessful,
throughout the pendency of the case. Mother further argues that the
juvenile court precluded her from having in-person contact with the
Children. However, even before the dependency was initiated, Mother had
not seen the Children for nearly a year while they were in paternal
grandparents’ care. And, only after the grandparents obtained temporary
guardianship did Mother seek to regain custody of the Children. Further,
although the juvenile court suspended Mother’s in-person visitation after
the Children suffered “traumatic reactions” from her attempted
reintroduction into their lives, Mother could have still maintained some
parent-child relationship by sending cards, gifts, letters or financial
support. Mother provided none and blames DCS for failing to offer up how
to provide financial support.

¶9              The “burden to act as a parent rests with the parent,” id. at
251, ¶ 25, and where the parent makes “only minimal efforts to
communicate with the child[ren],” the court may find that the parent has
abandoned them, Kenneth B. v. Tina B., 226 Ariz. 33, 37, ¶ 18 (App. 2010).
The record supports the juvenile court’s findings that Mother “failed to
maintain a normal parental relationship with the [C]hildren . . . failed to
undertake any of the myriad of responsibilities associated with parenting .
. . [and] [i]nstead . . . left those obligations to others.” We cannot say, based
upon this record, that the court erred in finding Mother abandoned the
Children.

¶10            Because we affirm the juvenile court’s order based on
abandonment, we need not address whether termination was appropriate
under A.R.S. § 8-533(B)(2) on the grounds of abuse and/or neglect of the
Children. See Jesus M. v. Ariz. Dep’t. of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App.
2002) (“If clear and convincing evidence supports any one of the statutory
grounds on which the juvenile court ordered severance, we need not
address claims pertaining to the other grounds.”).

II.    Reasonable Evidence Supports the Juvenile Court’s Finding that
       Terminating Mother’s Parental Rights Was in the Children’s Best
       Interests.

¶11           DCS also must prove, by a preponderance of the evidence,
that terminating a parent’s rights would be in the children’s best interests.



                                        4
                          LETICIA P. v. DCS, et al.
                           Decision of the Court

A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶ 41 (2005). We
review the best interests finding for an abuse of discretion. See Titus S. v.
Dep’t of Child Safety, 244 Ariz. 365, 369, ¶ 15 (App. 2018). The court must
find either that the children would benefit from severance or suffer
continued harm from the relationship. Maricopa Cty. Juv. Action No.
JS-500274, 167 Ariz. 1, 5 (1990).

¶12          Mother contends she is fit and able to take care of the
Children, and maintains that while the Children lived with her in Texas,
she “cared for them, comforted them, had a good relationship with them,
did not abuse them, and they were not afraid of her.”

¶13            In making a best interests finding, however, the juvenile court
must “evaluate the totality of the circumstances.” Dominique M. v. Dep’t of
Child Safety, 240 Ariz. 96, 99, ¶ 12 (App. 2016). Here, the court made clear it
“considered the totality of the circumstances, including [Mother’s] efforts
toward reunification, the parent-child bond, and fitness to parent.” The
court specifically noted the Children are adoptable and are thriving in their
current placement. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377,
¶ 5 (App. 1998) (indicating two factors the court “may properly consider in
favor of severance” are “the immediate availability of an adoptive
placement” and “whether an existing placement is meeting the needs of the
child”). The court also properly considered potential detriments to the
Children if the parent-child relationship with Mother continued, including
exposure to an environment of domestic violence, as well as physical and
emotional abuse. On this record, the juvenile court did not abuse its
discretion in finding termination was in the Children’s best interests.

                                CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5